Order granting defendant’s motion under rule 106, Rules of Civil Practice, to dismiss the complaint as insufficient in law, and judgment entered pursuant thereto, affirmed, with ten dollars costs and disbursements. (Green Bus Lines, Inc., v. Ocean Accident & Guaranty Corp., Ltd. [No. 2], 257 App. Div. 851; Baron v. Auto Mut. Indemnity Co., 247 id. 731.) Lazansky, P. J., Carswell, Johnston and Taylor, JJ., concur; Close, J., dissents and votes to reverse the order and judgment on the ground that the defendant is liable under its policy of indemnity.